Rugg, C. J.
The appellant, having been appointed administrator with the will annexed of the estate of Anne Fagan, was thereafter removed as such administrator by a decree of the Probate Court. It is stated in several of the papers printed in the record that he appealed from that decree, but nothing appears touching the disposition of that appeal. On March 18, 1918, and after the said removal, the appellee was appointed administrator with the will annexed of the estate of the testatrix not already administered. The appeal of the appellant from that decree is the matter presented on this record.
The material statements in the claim of appeal are that the appellant “is a former administrator with the will annexed, and attorney for certain Wisconsin legatees of Anne Fagan . . . that he is aggrieved by a decree of the Probate Court . . . whereby said court appeared to appoint A. Francis Hayden . . . administrator de bonis non with the will annexed.” It is signed “ James A. Keown Pro se and Attorney for Certain Wisconsin Legatees.” The objections to the decree which were filed appear to be grounded on matters affecting the appellant alone and do not mention any claim by or harm to the interests of the legatees. The objections are signed by the appellant solely as “Administrator with the Will Annexed, Estate of Anne Fagan,” and do not purport to be presented in behalf of the Wisconsin legatees. Thereafter, a motion was filed seeking to amend the “claim of appeal” by “adding to the claim of appeal and to the objections” reference to persons *261named as legatees and praying that they be allowed to join in the appeal. It is doubtful whether as matter of law such amendment can be allowed. However that may be, there was a hearing before a single justice, who found that these persons named as legatees were parties to the original proceeding and “that William F. Poole, their attorney, did not appeal on their behalf from the decree of the Probate Court.” The motion to amend was denied on its merits. This was equivalent to a finding that for the purposes of this matter the appellant was not attorney of these legatees, and that, if he previously had been their attorney, he did not represent them at that time in that affair. Of course this finding must stand as final since the evidence is not reported.
The appellee filed a. motion to dismiss the -appeal on several grounds, those now pertinent being (1) that, even if the appellant were attorney for any of the legatees, such relation gave him no standing to appeal and (2) that as former administrator he was not a person aggrieved by the decree. The motion to dismiss was granted, and the appellant’s appeal from a decree dismissing the appeal brings the case here.
“A person who is aggrieved by an order, sentence, decree or denial of a Probate Court or of a judge of such court may, except as otherwise provided, appeal therefrom to the Supreme Judicial Court.” R. L. c. 162, § 9. It was said in Lawless v. Reagan, 128 Mass. 592, 593, that in cases similar to the present “In order to give one a right of appeal ... it must appear that the party appealing has some pecuniary interest, or some personal right, which is immediately or remotely affected or concluded by the decree appealed from.”
The mere fact that the appellant had been or was attorney for certain legatees under the will concerning other matters, gave him no standing to appeal. In that capacity he was not “aggrieved” by the decree appointing his successor. It does not appear that as such attorney he was a creditor of any of the legatees. But even if he were a simple unsecured creditor, he would not be aggrieved. Smith v. Bradstreet, 16 Pick. 264, and cases there examined. As such attorney the appellant fails of every test by which one may be an aggrieved party. Leyland v. Leyland, 186 Mass. 420, and cases there reviewed. Harrington v. Harrington, 13 Gray, 513. Swan v. Tapley, 216 Mass. 61.
*262A further question is whether an administrator with the will annexed, who has been removed by decree of the Probate Court, is aggrieved by a decree appointing in his place an administrator de bonis non with the will annexed. It is plain that he is not. Within the principle already stated, as interpreted in numerous decisions, no pecuniary interest or personal right of the appellant is involved in the decree appointing his successor as administrator. He represents no public interest. Whatever interest or right he may have had in the estate of the testatrix terminates on his own removal. His only duty then is immediately to turn over to his successor all the property of the estate held by him and to settle his accounts forthwith. Nesbit v. Cande, 206 Mass. 437. Lewis v. Bolitho, 6 Gray, 137. Moreover, it is clear from the terms of R. L. c. 162, § 20, that it was not the intent of the Legislature to confer upon the removed administrator a right to appeal from the decree appointing his successor. To recognize such right of appeal would nullify to some extent the unequivocal design of the statute to clothe the Probate Court with power to appoint a new administrator entitled forthwith to receive the property of the estate from the administrator who had been removed. It would tend to frustrate this provision for the speedy settlement of estates if the removed administrator should have the power to suspend the operation of the appointment of his successor by taking an appeal.
It is manifest that for the same reasons there was no error in overruling the motion to stay proceedings in the proceeding at bar until the appeal in the petition for the removal of the appellant as administrator could be determined.
At the argument the appellant offered for filing a paper entitled "Suggestion to the Court.” It refers to provisions of the Constitutions of this Commonwealth and of the United States as being material and seeks to draw them in question. This is an indirect method of enlarging his reasons of appeal. He is restricted in this court to those filed within the time allowed by the statute. Boynton v. Dyer, 18 Pick. 1. Bartlett v. Slater, 183 Mass. 152, and cases there collected.

Permission to file suggestions denied.


Interlocutory decrees and decree dismissing appeal affirmed.